Citation Nr: 0421162	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-20 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.

2.  Whether new and material evidence to reopen a claim of 
service connection for a hearing loss disability has been 
received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


 
INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO decision that denied the 
veteran's application to reopen claims of service connection 
for back and hearing loss disabilities. 

The veteran has indicated he is interested in service 
connection for post-traumatic stress disorder (PTSD).  As the 
RO has not adjudicated this matter, it is not properly before 
the Board; hence, it is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran's application to reopen a claim of service 
connection for a back disability was denied in a May 1967 RO 
decision; the veteran was properly informed of the adverse 
decision, but did not timely perfect an appeal. 

2.  The veteran's application to reopen a claim of service 
connection for a hearing loss disability was denied in an 
August 1967 RO decision; the veteran was properly informed of 
the adverse decision, but did not timely perfect an appeal. 

3.  Evidence received since the RO's May and August 1967 
denials is either duplicative or cumulative, and/or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for 
back and hearing loss disabilities.
 





CONCLUSIONS OF LAW

1.  The RO's May and August 1987 denials of service 
connection for a back disability, and for hearing loss, 
respectively, are final as to the evidence then of record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).  

2.  Evidence received into the record since the RO's May and 
August 1967 denials is not new and material; hence, the 
criteria for reopening each claim for service connection have 
not been met.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from January 1951 to 
January 1955.  His original DD Form 214 reflects the receipt 
of a Purple Heart medal, which is indicative of combat 
service.  

The report of a January 1951 enlistment examination reflects 
that that the veteran's spine was within normal limits; and 
his hearing acuity was 15/15, bilaterally.  On his March 1953 
re-enlistment examination, his spine was within normal 
limits.  In addition, his hearing acuity was 15/15, 
bilaterally, on whispered and spoken voice testing.  A 
November 1954 board of medical survey report shows that the 
veteran indicated he had a 1-year history of a backache.  The 
source of the backache was not known.  Following an 
examination, it was concluded that the veteran had a 
developmental defect of the spine that represented a 
structural weakness, which would subject him to repeated low 
backaches.  The diagnosis was spondylosis.  It was concluded 
that the aforementioned back condition was not incurred in 
the line of duty.  It was also opined that such had 
preexisted service and was not aggravated during service.  It 
was opined that the veteran did not meet the minimum 
standards for enlistment or induction.  

A December 1954 physical evaluation board report includes 
opinion that the veteran's spondylosis was aggravated during 
service.  It noted he had 0 percent disability on entry but 
was discharged with sacroiliac weakness that was 10 percent 
disabling.

In January 1955, the RO received the veteran's initial claim 
for VA benefits.  He claimed service connection for a back 
disability.  He said his back problems began in August 1952, 
in Korea.

A March 1955 VA X-ray study reveals a normal lumbosacral 
spine with an acute lumbosacral angle that predisposed the 
veteran to an unstable back. 

A June 1955 VA examination reflects the opinion that there 
were no objective abnormalities of the musculoskeletal system 
to account for or confirm the complaints of back pain.  The 
diagnosis was no injury to the back.  Hearing acuity was 
20/20 and 15/20 in the right and left ears, respectively.  It 
was noted that the veteran had partial deafness in the left 
ear (blast).  The diagnosis was defective hearing, nerve 
type. 
	
By a July 1955 RO decision, service connection for a back 
disability and defective hearing was denied.  The RO noted 
that the back disability was a developmental defect that was 
not subject to an injury in service (i.e. the back disability 
was not aggravated in service).  It was noted that there was 
no treatment for defective hearing in service.  The veteran 
was notified of the adverse decision in a July 1955 letter. 

A May 1967 VA examination reflects that the veteran reported 
having sustained a concussion in Korea.  Following an 
examination, the diagnoses were a history of a blast injury 
and X-ray evidence of congenital lumbosacral defects 
analogous to a history of a lumbosacral strain, 
spondylolisthesis.  Hearing acuity was 20/20, bilaterally. 

By a May 1967 RO decision, the previous denial of service 
connection for a back disability was confirmed.  The veteran 
was notified of the adverse decision in a June 2, 1967 
letter.  It was noted that the veteran's back disability was 
developmental in nature and there was no permanent 
aggravation of such in service.  

On the authorized VA audiological evaluation in June 1967, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
-
30
LEFT
15
15
15
-
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  It 
was opined that the veteran had normal hearing within the 
right ear and high frequency hearing impairment in the left 
ear.  

By an August 1967 RO decision, the previous denial of service 
connection for defective hearing was confirmed and continued.  
The veteran was notified of the adverse decision in an August 
1967 letter.  It was noted that defective hearing was not 
manifest in service or to a 10 percent level within one year 
of his service discharge.  Evidence submitted since this 
adverse decision is summarized below. 

The veteran submitted duplicate copies of his service medical 
records, and various documents issued from the RO. 

In September 2000, the veteran's corrected DD Form 214 was 
received, showing that he had received a combat action 
ribbon.

VA outpatient treatment records, dated in 2000 and 2001, show 
treatment for back and hearing loss disabilities.  In 
November 2000, X-ray studies show that the veteran had 
degenerative changes of the lumbar spine with narrowing of 
the L4-L5 and L5-S1 intervertebral disc spaces.  In December 
2000, the veteran reported a history of low back pain since 
1954.  Following an examination, the diagnosis was chronic 
low back pain.  The veteran was furnished hearing aids in 
December 2000.

Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (38 C.F.R.  §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  The VCAA 
and its implementing regulations include enhanced duties to 
notify and assist a claimant.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In July 2002, the RO denied the 
veteran's application to reopen claims of service connection 
for back and hearing loss disabilities.  He was properly 
notified of the outcome as well as the reasoning behind the 
adverse  decision in a July 2002 letter.  The Board concludes 
that the discussion in the July 2002 RO decision, statement 
of the case (issued in October 2002), and numerous letters 
over the years (including a November 2000 VCAA letter) 
informed the veteran of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.  Specifically, the Board 
determines that the RO decision, SOC, and various letters 
informed him of:  why the evidence on file was insufficient 
to reopen the claims of service connection; what evidence the 
record revealed; what VA was doing to develop the claims; and 
what information and evidence was needed to substantiate his 
claims.  

The Board also points out that November 2000 VCAA letter 
specifically informed him of what he should do in support of 
his claims, where to send the evidence, and what he should do 
if he had questions or needed assistance.  The Board thus 
finds that this letter also meets the duty to notify the 
veteran of what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his application to reopen claims of service 
connection.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103, must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ or 
RO) decision on a claim for VA benefits.  As noted above, as 
regards the current appeal, documents meeting the VCAA's 
notice requirements were provided to the veteran both before 
and after the initial July 2002 adjudication of the 
application to reopen the claims for service connection for 
back and hearing loss disabilities.  However, the Board finds 
that any lack of pre-adjudication notice in this appeal has 
not, in any manner, prejudiced the veteran. 

As indicated above, a November 2000 VCAA letter was furnished 
to the veteran well before the initial July 2002 decision; 
hence, the veteran had substantial opportunity to furnish 
information and/or evidence pertinent to his claim.  
Moreover, the other documents fulfilling VA's notification 
requirements, to include the October 2002 SOC were furnished 
only a short time after the initial adjudication of the 
claim.  Significantly, in response to these documents, the 
veteran has not informed the RO of the existence of any 
evidence that has not already been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the applications to reopen 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A.  The Board emphasizes that, with respect to 
petitions to reopen previously denied claim, the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C.A. § 5103A(f).  That notwithstanding, VA has made 
significant efforts to develop the record in this appeal.  
Specifically, all of the veteran's VA medical records are on 
file, and there is no evidence of any outstanding records.  
Hence, the Board is aware of no circumstances in this matter 
that would put the VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen the claim on appeal.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). 

In view of all the foregoing, the Board finds that there is 
no prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on each of the claims on appeal.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Congenital or developmental defects may not be service-
connected because they are not considered "injuries" under VA 
law and regulations.  38 C.F.R. § 3.303(c).  Congenital or 
developmental abnormalities are not "diseases or injuries 
within the meaning of applicable legislation" and, hence, do 
not constitute disability for VA compensation purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may 
be granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)..

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).



Applications to Reopen

In May and August 1967 decisions, the RO confirmed and 
continued the previous denial of the veteran's claims of 
service connection for a back disability and a hearing loss 
disability, respectively.  In other words, the RO denied the 
veteran's application to reopen his previously denied claims.  
Although the veteran was properly notified of the decisions, 
and of his procedural and appellate rights, he did not 
perfect an appeal within the applicable time period.  Thus, 
the decisions are final and not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103.

Under the version of 38 C.F.R. § 3.156(a) in effect at the 
time the veteran filed his September 2000 application to 
reopen the previously denied claims, "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  It has been emphasized that, 
while not every piece of new evidence is "material," some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).  (The Board 
notes that the legal standard of what constitutes "new and 
material" evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a).)

The United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996) (overruled on other grounds); see also 
Hickson v. West, 12 Vet. App. 247, 251 (1999).




Back Disability

At the time of the May 1967 decision, the RO reviewed the 
veteran's service medical records, which show that he was 
diagnosed as having spondylosis during active duty; and this 
condition was described as a developmental defect.  Service 
medical records variously show that the veteran's back 
condition was and was not aggravated during service.  The RO 
also reviewed a VA examination and an X-ray report from March 
and June 1955, which reveal that there were no residual 
injuries to the back.  Specifically, X-ray studies (performed 
in March 1955) reflect a normal lumbosacral spine with an 
acute lumbosacral angle, which predisposed the veteran to an 
unstable back. 

The RO also considered the report of a VA compensation 
examination from May 1967, which reflects diagnoses including 
a history of a blast injury and X-ray evidence of congenital 
lumbosacral defects, which were analogous to a history of 
lumbosacral strain, spondylolisthesis. 

Since the May 1967 RO decision was rendered, duplicate 
service medical records were received.  Clearly, this 
evidence is neither new nor material evidence as this 
evidence was previously considered.  Additional evidence also 
includes VA outpatient treatment records, which show that the 
veteran received medical care for current back problems.  
This evidence is neither new nor material evidence as it is 
largely cumulative of evidence previously considered that 
establishes a current back disability.  

Finally, additional evidence submitted since the May 1967 RO 
decision includes the veteran's corrected DD Form 214 that 
shows that he received the combat action ribbon.  This 
evidence is neither new nor material evidence as the previous 
final RO determination duly considered the veteran's combat 
service.  




Hearing Loss

When the RO denied the veteran's claim of service connection 
for a hearing loss disability in August 1967, it considered 
his service medical records, which show that his hearing was 
normal during his period of active duty.  It also considered 
a 1955 VA examination report, which revealed a diagnosis of 
defective hearing, nerve type.  Conversational voice testing 
revealed 20/20 and 15/20 in the right and left ears, 
respectively.  Finally, it reviewed a June 1967 VA 
examination, which revealed normal hearing in the right ear 
and high frequency hearing impairment in the left ear.  
Speech recognition was 100 percent in the right ear and 96 
percent in the left ear. 

Since the August 1967 RO decision was rendered, duplicate 
service medical records were received.  Clearly, this 
evidence is neither new nor material evidence.  These 
records, which include no evidence of in-service hearing 
problems, were considered previously.  

VA outpatient treatment records, dated in 2000 and 2001, show 
care for a hearing loss disability.  This evidence is 
likewise neither new nor material evidence, as it is largely 
cumulative of evidence previously considered that establishes 
the presence of a chronic hearing loss disability, and does 
not include competent evidence of a nexus between current 
hearing loss disability and service.  

Both claims

The Board has considered veteran's assertions advanced in 
various statements submitted in support of the appeal.  These 
assertions appear to be merely reiterations of assertions 
advanced in connection with the prior appeal.  The Board 
emphasizes, however, as a layperson without the appropriate 
medical training and expertise, the veteran is not competent 
to offer probative evidence of a medical matter, such as the 
medical nexus between a disability and service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, where, as here, resolution of the issue turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen previously disallowed 
claims.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In sum, since the last prior final denial of the back and 
hearing loss claims in May and August 1967, respectively, new 
and material evidence has not been received to reopen either 
claim.  As the veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen either of 
the finally disallowed claims, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

The application to reopen a claim for service connection for 
a back disability is denied.

The application to reopen a claim for service connection for 
a hearing loss disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



